Citation Nr: 1823283	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  08-20 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for gastrointestinal disability other than a peptic ulcer, to include acid reflux disease and/or gastroesophageal reflux disease (GERD), to include as secondary to service-connected posttraumatic stress disorder (PTSD) and type II diabetes mellitus (DM II).

2.  Entitlement to service connection for a skin disorder claimed as chloracne, to include as due to exposure to herbicide agents, and as secondary to service connected DM II.

3.  Entitlement to service connection for neurological disability, claimed as essential tremor, to include as secondary to service connected PTSD.

4.  Entitlement to service connection for a sleep disorder, to include obstructive sleep apnea, to include as secondary to service connected PTSD, DM II, and hypertension.



REPRESENTATION

Veteran represented by:	Idaho Division of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and his wife.


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to May 1969, including service in the Republic of Vietnam.  His awards and decorations include the Combat Action Ribbon.

This appeal to the Board of Veterans' Appeals (Board) arose from February 2007, November 2008, and March 2009 rating decisions.  

In the February 2007 rating decision, the RO, inter alia, denied service connection for PTSD, a skin disorder claimed as chloracne, a gastrointestinal disorder (characterized as acid reflux disease), and a neurological disorder (claimed as a nervous system disorder).   The Veteran filed a notice of disagreement (NOD) in March 2007, and the RO issued a statement of the case (SOC) in May 2008.  He filed a substantive appeal (via a VA Form 9 Appeal to the Board of Veterans' Appeals) in July 2008.  In the substantive appeal he clarified that the "nervous system disorder" on appeal was specifically for essential tremors.  He later clarified in July 2008, that the tremors affected his hands.

In the November 2008 rating decision the RO, inter alia, denied service connection for a sleep disorder, and a neurological disorder (characterized as tremors of both hands).  The Veteran filed a statement accepted as an NOD in December 2008.  In the May 2009 rating decision, the RO, inter alia, denied service connection for two gastrointestinal disabilities, characterized as peptic ulcer and GERD.  The RO also again denied service connection for a sleep disorder and neurological disorder (tremor and numbness of both hands).  In June 2009, the Veteran filed an NOD as to the denial of service connection for, inter alia, gastrointestinal disabilities, and a sleep disorder (obstructive sleep apnea).  

In January 2011, the RO issued an SOC addressing, inter alia, the claims for service connection for gastrointestinal disabilities (GERD and peptic ulcer) and a sleep disorder.  The RO additionally issued a supplemental SOC (SSOC) in January 2011; again addressing the Veteran's claimed acid reflux disease, skin condition, and neurological disorder.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans Appeals) in March 2011, wherein he checked a box indicating that he was appealing all of the issues addressed in the SOC/SSOCs. 

In June 2012, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge held at the RO.  A transcript of the hearing is of record.  

Given the evidence and assertions of record, in November 2012, the Board recharacterized the issues on appeal as reflected on the title page, and remanded them to the agency or original jurisdiction (AOJ) for further evidentiary development.  The Board additionally remanded claims of entitlement to service connection for bilateral hearing loss, tinnitus, and a headache disorder, and denied entitlement to a higher initial disability rating for DM II.  In a January 2018 rating decision, the AOJ granted service connection for bilateral hearing loss, tinnitus, and for headaches, thereby satisfying the Veteran's appeal as to those claims.  Although the AOJ additionally granted entitlement to service connection for peptic ulcer in the January 2018 decision, it determined that the issue of entitlement to gastrointestinal disability to include acid reflux disease and GERD remained on appeal, as addressed in a January 2018 SSOC.  The other remaining issues on appeal were again denied by the AOJ in the January 2018 SSOC.  

As described by the Board in its November 2012 remand, at issue in this appeal is the Veteran's exposure to contaminated water at Camp Lejeune, North Carolina. Thus, jurisdiction was transferred to the RO in Louisville, Kentucky.  Exposure to contaminated water has been conceded as the record confirms that the Veteran was stationed at Camp Lejeune in 1967.  See 38 C.F.R. § 3.307(a)(7) (2017).  

As regards the matter of representation, the Board notes that the Veteran has previously been represented in this appeal by multiple Veterans Service Organizations (VSOs), including initially by the Oregon Department of Veterans' Affairs.  In May 2017, he appointed the Idaho Division of Veterans Services, as reflected in a VA Form 21-22, Appointment of VSO as Claimant's Representative, executed and filed in May 2017.  The Board recognizes this change in representation.

Also, while the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.

For reasons expressed below, the claims on appeal are again being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board's review of the claims file reveals that still further AOJ action on the claims on appeal is warranted, even though such will regrettably, further delay an appellate .

With respect to the remaining gastrointestinal disability, other than a peptic ulcer, the Veteran testified that he had stomach problems upon leaving Vietnam, which he did not report because he wanted to stay longer in service.  He noted that shortly after his separation from service, he was prescribed Tagamet at the lumber company where he worked right after separation, but that the treatment records from his employer were no longer available.  He maintained that he continued to have symptoms of acid reflux up to the present day.  His wife testified that he had stomach problems upon return from Vietnam, and that he began taking Tagamet shortly after his separation from service.  His representative has also indicated that the Veteran was stationed for a period at Camp Lejeune, and suggested that his gastrointestinal issues could be related to contaminated water.  

In a February 2017 VA examination report, the examiner indicated that there was no documentation of GERD objectively confirmed.  The Veteran also reported at the examination that his condition was upper abdominal pain and that he did not presently have GERD.  Notably, however, the record indicates that the Veteran has been diagnosed with GERD during the pendency of his appeal.  A September 2017 VA gastroenterology report noted that he had GERD/erosive gastritis; an esophagogastroduodenoscopy (EGD) showed gastritis with mild chronic inflammation.  An August 2016 VA gastroenterology report indicated that the Veteran presented at that time with epigastric tenderness which he associated with reflux disease.  The report noted that he was previously diagnosed with erosive esophagitis, and that he was taking pantoprazole.  A September 2016 EGD report had previously noted that the results were remarkable for erosive gastritis, with an unclear etiology.  

Given this apparent objective evidence of upper gastrointestinal disability other than peptic ulcer, the Board finds that remand is warranted to afford the Veteran a new VA examination to determine the nature and etiology of all gastrointestinal disabilities identified by the record, other than the service-connected peptic ulcer.  Additionally, as directed in the November 2012 remand, in order to afford due process in this matter, in which service connection has been argued on the theory of exposure to contaminated drinking water in Camp Lejeune, adjudication of the claim should conform to established VA guidelines for adjudicating claims based on such exposure to contaminated water.  See M21-1, Part IV, Subpart ii, Chapter 1, Section I.7.

With respect to the claimed skin disorder, the Board again notes that the Veteran credibly testified as to having persistent skin eruptions since serving in Vietnam.  His wife additionally testified that his skin was clear prior to his Vietnam service, but that he had been prone to breakouts of skin eruptions since service.  

In the February 2017 VA examination report, the examiner indicated that the Veteran had current rosacea.  The examiner then commented that he had a small area on the bridge of his nose consistent with rosacea or dermatitis.  The examiner clearly indicated that the Veteran did not have chloracne.  In providing a negative etiology opinion for the Veteran's claimed skin disorder, the examiner also noted that the Veteran had been diagnosed in April 2013 with actinic keratoses and seborrheic dermatosis, and that he had a dysplastic nevus on his clavicle and a basal cell carcinoma on his right jaw which were completely excised and had been cured for the purposes of the examination.  Nonetheless, the examiner commented that neither condition was related to Agent Orange exposure.  While the examiner clearly described the physiological processes involved in the development of seborrheic dermatosis and actinic keratosis, and indicated that these were not the result of sunlight exposure during service, the examiner did not provide clear opinions with respect to whether either condition was the result of exposure to herbicide agents.  The November 2012 remand specifically directed that etiology opinions, specifically considering exposure to herbicide agents, should be provided for each diagnosed skin disorder other than chloracne or acneform disease.  See Stegall v. West, 11 Vet. App. 268 (1998).

Moreover, to the extent that the examiner opined that the Veteran's rosacea was not present in service, the examiner appears to be discounting the Veteran and his wife's competent and credible statements that the disability developed during his service in Vietnam and was present upon his return, and consequently basing the opinion on a lack of contemporary medical evidence for such disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336, n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").  Thus, the opinion was inadequate.

Additionally, evidence of record, including a September 2011 VA examination report, indicates that the Veteran had diabetes-related skin problems.  Although the March 2009 VA examination indicated that leg rashes were not due to DM II, further opinion is required as to the relationship between any of the Veteran's current skin disorder and service-connected diabetes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As for the Veteran's claim for a sleep disorder, the Board specifically directed in the September 2012 remand that a VA examiner should clearly indicate whether the Veteran suffers from sleep apnea or other sleep disorder.  In the February 2017 VA examination report, the examiner only addressed the Veteran's diagnosed sleep apnea and did not address evidence or diagnosis of other sleep disorders.  See Stegall, supra.  Notably, however, the Veteran's ongoing medical records describe other sleep disorders, including sleep disturbance and insomnia, as assessed in the March 2009 VA examination report.  It is unclear from the September 2012 VA examination report whether these other sleep disorders are manifestations of sleep apnea or service-connected PSTD, or whether they constitute distinct disabilities.  

Additionally, the Board notes that in his March 2011 substantive appeal (on VA Form 9), the Veteran also contended that his sleep apnea may be secondary to service-connected hypertension; and, the record does not contain an adequate opinion with respect to whether diagnosed sleep apnea is secondarily related to service-connected DM II, as contended.  Thus, remand is required to obtain adequate VA opinions to address these possible theories of entitlement.  See Barr, supra.

Turning to the Veteran's claimed neurological disability, the Board directed in the September 2012 remand that a VA examiner should clearly indicate whether the Veteran has essential tremor or other neurological disability manifested by tremor.  The February 2017 VA examiner stated that the Veteran had essential tremor, but that he did not have any other neurologic condition.  Notably, however, review of the record indicates that the Veteran has had other manifestations of neurological disability, including paresthesias, described in a December 2008 VA treatment report, and carpal tunnel syndrome, described in an April 2009 VA examination, involving his arms and/or hands.  Thus, further VA examination is warranted with respect to this issue.  

While these matters are on remand, to ensure that all due process requirements are met, and that the record is complete with respect to all claims on appeal, the AOJ should undertake appropriate action to obtain and associate with the claim file all outstanding, pertinent records.

As for VA records, the claims file reflects that treatment records from the Boise VA Medical Center (VAMC) dated through November 2017 are associated with the file; however, more recent records may exist.  Hence, the AOJ should obtain all outstanding VA treatment records dated since August 2017.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (to include as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b)(1) (2012); but see also 38 U.S.C. § 5103(b)(3) clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C §§ 5103, 5103A ; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating the remaining matters on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Boise VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran since November 2017.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information concerning, and, if necessary, authorization to enable VA to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran provide appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

4.  In accordance with established VA guidelines, found at M21-1, Part IV, Subpart ii, Chapter 1, Section I.7, the claim for service connection for gastrointestinal disability, to include acid reflux disease and GERD, also claimed as due to exposure to water contaminates during service at Camp Lejeune, must again be remanded to the Louisville, Kentucky, RO for further development to include examination(s) as deemed appropriate.  

5.  If the above referenced development does not result in a favorable disposition in the matter of the service connection claim for gastrointestinal disability, to include acid reflux disease and GERD, based on exposure to contaminated water in Camp Lejeune, proceed as follows:

After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a new VA gastroenterology examination, by an appropriate physician with experience in evaluating such disabilities.

The contents of the entire electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all gastrointestinal disabilities, other than peptic ulcer, to include GERD, erosive gastritis, and acid reflux, currently present or present at any time since approximately September 2006 (even if now asymptomatic or resolved). 

Then, with respect to each such gastrointestinal disability, the physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that the disability:

(a)  had its onset in service or is otherwise medically-related to service; or, if not, 

(b)  was caused, OR is or has been aggravated (worsened beyond the natural progression) by service-connected PTSD and/or service-connected diabetes, to include any medications to treat such disabilities.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, to include by identifying (to the extent possible), the baseline level of disability prior to the aggravation.

In addressing the above, the physician must consider and discuss all pertinent medical and other objective evidence of record, as well as all lay evidence of record, to include the Veteran's, and his wife's, competent and credible assertions that he has suffered from symptoms of reflux since the time of his Vietnam service.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a new VA dermatological examination, by an appropriate physician with experience in evaluating skin disabilities.

The contents of the entire electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all skin disorders, to include rosacea, dermatitis, actinic keratosis, seborrheic dermatosis, dysplastic nevus, and basal cell carcinoma currently present or present at any time since approximately September 2006 (even if now asymptomatic or resolved). 

Then, with respect to each such skin disorder, the physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that the disability:

(a)  had its onset in service or is otherwise medically-related to service, to include as a result of presumed exposure to herbicide agents; or, if not, 

(b)  was caused, OR is or has been aggravated (worsened beyond the natural progression) by service-connected diabetes, to include any medications to treat diabetes.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, to include by identifying (to the extent possible), the baseline level of disability prior to the aggravation.

In addressing the above, the physician must consider and discuss all pertinent medical and other objective evidence of record, as well as all lay evidence of record, to include the Veteran's, and his wife's, competent and credible assertions that he has suffered from symptoms of skin disability, including eruptions of the skin, since the time of his Vietnam service.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA sleep disorders examination, by an appropriate physician.

The contents of the entire electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all distinct sleep disorders, to include sleep apnea, insomnia, and/or other sleep disorder manifested by sleep disturbance currently present or present at any time since approximately December 2008 (even if now asymptomatic or resolved).  The examiner should, to the extent possible, additionally describe what sleep disorder symptoms, if any, constitute symptoms associated with the Veteran's sleep apnea and/or service-connected PTSD, as opposed to other distinct sleep disorder disability.

Then, with respect to each distinctly identified sleep disorder, the physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that the disability was caused, OR is or has been aggravated (worsened beyond the natural progression) by the Veteran's service-connected PTSD, diabetes, and/or hypertension, to include as a result of any medications used to treat these service-connected disabilities.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, to include by identifying (to the extent possible), the baseline level of disability prior to the aggravation.

In addressing the above, the physician must consider and discuss all pertinent medical and other objective evidence of record, as well as all lay evidence of record, to include the Veteran's competent assertions as to the nature and onset of sleep disorder symptoms.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

8.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA neurological disorders examination, by an appropriate physician.

The contents of the entire electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all neurological disorders, to include essential tremor, paresthesia, and carpal tunnel syndrome, involving the Veteran's hands and arms currently present or present at any time since approximately December 2008 (even if now asymptomatic or resolved).  

Then, with respect to each identified sleep disorder, the physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that the disability:

(a)  had its onset in service or is otherwise medically-related to service; or, if not, 

(b)  was caused, OR is or has been aggravated (worsened beyond the natural progression) by service-connected PTSD, to include any medications to treat PTSD symptoms.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, to include by identifying (to the extent possible), the baseline level of disability prior to the aggravation.

In addressing the above, the physician must consider and discuss all pertinent medical and other objective evidence of record, as well as all lay evidence of record, to include the Veteran's competent assertions as to the nature and onset of neurological disability.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

9.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.

10.  After accomplishing all requested action, as well as any additional action deemed warranted, adjudicate the claims for service connection remaining on appeal (to particularly include all evidence added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication of the claims) and legal authority.

12.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 




handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).

